DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “locking pins” for securing the connecting bolts, as recited in Claim 7; and
The “protective elements” that are arranged in the recesses in the fork receiving element, as recited in Claim 11.
Note:  This objection is being made because a manual search of the drawings is most often used in the mechanical fields to find claimed elements.  Without claimed elements not being shown in the drawings, the value of this application as prior art is lessened.  More importantly, if an element is important enough to be claimed, and therefore, contribute to the patentability of the invention, then it is critical to show these claimed elements in the drawings.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “fork receiving element having recesses for receiving a fork of the two- wheeled vehicle”, as recited in Claims 1, 6, and 14 (Note: The fact that this claimed element recites “having recesses” does not connote any type structure since a recess is  not a structure by itself, but instead is merely an empty space);
The “axle support element for supporting on an axle of the two-wheeled vehicle at least two connecting elements”, as recited in Claims 1 and 9; 
The “at least two connecting elements for connecting the fork receiving element to the axle support element, which have respective recesses for receiving the axle support element”, as 
The “at least two means which are arranged at a distance from the recesses for receiving the axle support element for attaching lashing elements”, as recited in Claims 1, 2, and 4  (Note:  The phrase “which are arranged at a distance from the recesses for receiving the axle support element” only provides information directed to the location of the “lashing element means”, and does not connote any particular structure. In addition, the fact that Claim 4 recites that these “lashing elements”/means are “designed as recesses” does not connote any type structure since a recess is not a structure by itself, but instead is merely an empty space); 
 The “lashing elements” by means of which the apparatus can be connected to the structural part”, as recited in Claims 1 and 15;
The “protective elements”, wherein the function is derived from the name of this element itself, i.e., for protecting the forks that are received in the recesses in the fork receiving element, as recited in Claim 11; and 
The “structural part”, wherein the function is derived from the name of the element itself, i.e., for providing structure for the transport device, as recited in Claim 15. 



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “Apparatus for supporting a two-wheeled vehicle on a structural part , having the following features:

- an axle support element for supporting on an axle of the two-wheeled vehicle,
- at least two connecting elements for connecting the fork receiving element to the axle support element, which have respective recesses for receiving the axle support element, and
- at least two means which are arranged at a distance from the recesses for receiving the axle support element for attaching lashing elements by means of which the apparatus can be connected to the structural part.”

Claim 1 is indefinite for the following reasons:
The preamble recites three distinct objects, i.e., the apparatus, two-wheeled vehicle, and structural part that precedes the phrase “having the following features”.  As such, it is unclear as to which of these three objects the “following features” are associated. 
In the claimed limitation “an axle support element for supporting on an axle of the two-wheeled vehicle” appears to be incomplete in that it is unclear as to what object the axle supporting element is supporting.  The italicized phrase “on an axle of the two-wheeled vehicle”  merely provides the location as where this support is occurring.

Claim 4 recites, “Apparatus according to claim 1, wherein the means for attaching the lashing elements are designed as recesses.”  Claim 4 is indefinite because it is claiming something that doesn’t exist, i.e., a hole or empty space.
Claim 15 recites, “Transport device for a two-wheeled vehicle having a chassis, a structural part, an apparatus according to claim 1 and with lashing elements which are in engagement with the means for attaching the same and with which the apparatus is connected to the structural part.”  Claim 15 is indefinite because in the preamble, it is unclear as to whether it is the “transport device” or the “two-wheeled vehicle” that has (“having”) the chassis, structural part, or the Claim 1 apparatus. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.	Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VanValkenburgh, US 8,517,343, in view of FR 2,642,378 (“FR ‘378”; cited by Applicant).
With regard to Claims 1 and 15, VanValkenburgh discloses an apparatus for supporting a two-wheeled vehicle (Figs. 1-10, C2, L44 – C4, L15), the apparatus including:
- a fork receiving element for receiving a fork of the two-wheeled vehicle (Figs. 4-5, C3, L33-59),
- an axle support element (150, 152, 154, 156, 158) for supporting on an axle of the two-wheeled vehicle (Figs. 6-7, Description of drawings),
- at least two connecting elements for connecting the fork receiving element to the axle support element (160, 166)
VanValkenburgh fails to teach a fork receiving having recesses for receiving a fork of the two-wheeled vehicle.  FR ‘378 discloses an apparatus for supporting a two-wheeled vehicle (Figs. 1-2, English translation of the Description) that includes a fork receiving element (2, Figs. 1-2) having a recess (5, Fig. 2 for receiving the fork (Fig. 1.)   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify VanValkenburgh such that the fork receiving element included a recess for receiving the fork because it would provide a more secure contact between the apparatus and the fork (since both sides of the fork would be held by the fork receiving element, as shown by FR ‘378 (Fig. 2).
VanValkenburgh also fails to teach a transport device with a structural part for supporting the apparatus and lashing elements/means.  FR ‘378 discloses the use of the apparatus for supporting the two-wheeled vehicle on a structural part of a transport device (Fig. 1)  and lashing elements/means  (1) by which the apparatus can be connected to the structural part (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify VanValkenburgh such that the apparatus was used with a transport device/structural part and the apparatus was connected to the transport device/structural part by lashing elements/means because it would provide an efficient way to both secure the two-wheeled vehicle and to be able to move the two-wheeled vehicle between different locations, as taught by FR ‘378 (English Description.)
11.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over VanValkenburgh in view of FR ‘378, as applied to Claim 1 above, and further in view of EP 2,628,635 (“EP ‘635”). While VanValkenburgh discloses and axle support element, VanValkenburgh fails to teach that the axle support element is a bolt that passes through and is secured and spaced on the axle of the two-wheeled . 

Allowable Subject Matter
12.	Claims 2-3, 5-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,206,069 discloses an apparatus for supporting a two-wheeled vehicle on a transport device that includes an axle support element and lashing elements/means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652